  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


MELISSA ANTHONY,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )
               v.                                    ) CASE NO: 1:21-cv-192
                                                     )
WINDROSE HEALTH NETWORK, INC.,                       )
                                                     )
                      Defendant.                     )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Melissa Anthony, brings this action against Defendant, Windrose Health

Network, Inc., for unlawfully violating her rights protected by the Americans with Disabilities Act

(“ADA”), as amended, 42 U.S.C. § 12101 et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et seq.

                                             PARTIES

       2.      At all times relevant to this action, Anthony resided within the Southern District of

Indiana.

       3.      Defendant Windrose Health Network, Inc. is a corporation which does business

within the Southern District of Indiana.



                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331; 28 U.S.C. § 1343; 42 U.S.C. § 12117 and 29 U.S.C. § 2617(a)(2).
  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 2 of 6 PageID #: 2




       5.      Anthony was an “employee” as that term is defined by the FMLA, 29 U.S.C. §

2611(2)(a) and the ADA, 42 U.S.C. § 12111(4).

       6.      Defendant is an “employer” as that term is defined by the ADA, 42 U.S.C. §

12111(5)(A), and the FMLA, 29 U.S.C. § 2611(4)(a).

       7.      Anthony exhausted her administrative remedies by filing a charge numbered

470-2020-02421 with the U.S. Equal Employment Opportunity Commission against Defendant, and

receiving the appropriate notice of suit rights. Anthony files the instant matter within ninety (90)

days of receipt of said notice.

       8.      All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                      FACTUAL ALLEGATIONS

       9.      Plaintiff Melissa Anthony was employed by Defendant Windrose Health Network,

Inc., beginning on or about April 1, 2015.

       10.     Since January 1, 2020, Defendant has employed fifty (50) or more employees within

a seventy-five (75) mile radius of the facility at which Plaintiff worked.

       11.     Plaintiff worked one thousand two hundred fifty (1,250) hours in the twelve (12)

month period preceding January 1, 2020.

       12.     Anthony is a qualified individual with a disability as that term is defined by the

ADA, 42 U.S.C. § 12102 and 12111(8).

       13.     Anthony’s work performance met or exceeded the Defendant’s legitimate

expectations at all relevant times.


                                                   2
  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 3 of 6 PageID #: 3




         14.    In November, 2019, Defendant claimed that Anthony was suicidal, required her to

see its psychiatrist, and suspended her pending her meeting with its psychiatrist. The psychiatrist

cleared Anthony, found her not to be suicidal, and released her to work.

         15.   At the end of January, 2020, Defendant’s Medical Director and HR Director met with

Anthony and alleged, without specifics, that she had been acting strangely, requiring her to take a 6

panel drug test.

         16.    Anthony passed the test and returned to work, but Defendant had cancelled her

patient appointments for the rest of that day and the following day.

         17.    Anthony’s compensation was based, in part, on “face-to-face” encounters with

patients.

         18.    Shortly thereafter, Anthony took a day off pursuant to the FMLA for depression.

         19.   Defendant’s Nurse Manager then told Anthony that Defendant had directed her to

write a letter regarding her behavior, stating that she always looked tired and complained of being

tired.

         20.    Anthony complained to Defendant’s CEO that she was being retaliated against for

requesting an accommodation under the ADA. Anthony’s complaint was activity protected by the

ADA.

         21.    On February 5, 2020, Defendant terminated Anthony without cause.

         22.    Anthony’ request for and taking of medical leave under the FMLA constitutes

protected activity under the FMLA and ADA.




                                                  3
  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 4 of 6 PageID #: 4




       23.      Similarly-situated employees who neither suffered from or were regarded as disabled,

and/or employees who had not engaged in protected activity have been treated more favorably than

Anthony.

       24.      Anthony has been harmed by Defendant’s unlawful actions, including but not limited

to, financial loss, embarrassment, humiliation, and emotional distress.


                                    LEGAL ALLEGATIONS
                                 Count I: Disability Discrimination

       25.      Plaintiff hereby incorporates paragraphs one (1) through twenty-four (24) of her

Complaint.

       26.      Defendant unlawfully terminated Anthony because of Anthony’s disability and/or

because it regarded Anthony as disabled.

       27.      Defendant’s stated reasons for terminating Anthony are pretextual.

       28.      Defendant’s discrimination against Anthony was done in reckless disregard for

Anthony’s federally protected rights.

       29.      Actions of Defendant caused Anthony both emotional and economic harm.

       30.      Intentional and unlawful employment actions of Defendant have violated Plaintiff’s

rights as they are protected by the Americans with Disabilities Act (ADA), as amended 42 U.S.C. §

12101 et seq.

                                    Count II: FMLA Retaliation

       31.      Anthony incorporates all of the allegations set forth in paragraphs one (1) through

thirty (30) of this Complaint.




                                                   4
  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 5 of 6 PageID #: 5




          32.    Anthony properly notified Defendant of her need for leave for FMLA-qualifying

reasons.

          33.    Defendant unlawfully discriminated against and retaliated against Anthony in

violation of the FMLA.

          34.    Defendant terminated Anthony in retaliation for her exercising her rights under the

FMLA.

          35.    Retaliation by Defendant against Anthony violated the FMLA, 29 U.S.C. §2615(a) by

discriminating against her due to her attempts to exercise her rights under the FMLA.

          36.    Actions by Defendant were intentional, willful, done in bad faith, and in reckless

disregard of Anthony’ federally protected rights under the FMLA.

                                         REQUESTED RELIEF

          WHEREFORE, Plaintiff, Melissa Anthony, respectfully requests that this Court enter

judgment in her favor and provide her the following relief:

          1.     Reinstatement to her prior position, salary, seniority, and benefits, or pay front pay in

lieu of reinstatement;

          2.     Enjoin Defendants from future violations of the ADA and the FMLA;

          3.     All lost wages, benefits, compensation, and monetary loss suffered as a result of

Defendants’ unlawful actions;

          4.     Compensatory, consequential, and punitive damages;

          5.     Liquidated damages for intentional violations of the FMLA;

          6.     All attorneys’ fees, litigation expenses, and costs incurred as a result of bringing this

action;


                                                     5
  Case 1:21-cv-00192-SEB-TAB Document 1 Filed 01/25/21 Page 6 of 6 PageID #: 6




       7.      Pre- and post-judgment interest on all sums recoverable; and

       8.      All other legal and/or equitable relief to which she is entitled.

                                                       Respectfully submitted,



                                                       John H. Haskin (7576-49)
                                                       Paul A. Logan (17661-02)
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, IN 46204
                                                       Telephone:     (317) 955-9500
                                                       Facsimile:     (317) 955-2570
                                                       E-Mail:        jhaskin@jhaskinlaw.com
                                                       E-Mail:        plogan@jhaskinlaw.com
                                                       Attorneys for Plaintiff



                                   DEMAND FOR JURY TRIAL

       Comes now the Plaintiff, Melissa Anthony, by counsel, and demands a trial by jury on all

issues deemed so triable.

                                                       Respectfully submitted,



                                                       John H. Haskin (7576-49)
                                                       Paul A. Logan (17661-02)
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, IN 46204
                                                       Telephone:     (317) 955-9500
                                                       Facsimile:     (317) 955-2570
                                                       E-Mail:        jhaskin@jhaskinlaw.com
                                                       E-Mail:        plogan@jhaskinlaw.com
                                                       Attorneys for Plaintiff




                                                   6
